Title: To James Madison from William Jarvis, 20 January 1810
From: Jarvis, William
To: Madison, James


SirLisbon 20 Jany. 1810
Having lately, with some pains, been able to obtain a few Merino Sheep, warranted of the best breed in Spain, I hope that you will allow me the honor of presenting you with a Ram & a Ewe. I shall also take the liberty of sending a pair to Mr Jefferson. There are now two or three large vessels bound to Alexandria, in one of which I am in hopes of being able to provide them a passage. As the cost has not been great, I hope Sir that you will do me the favour of their acceptance as a mark of my great veneration & respect. The climate of Virginia being nearer to that of Spain than the more Northern states, I think it not improbable that they will Succeed better there than to the Northward. At all events, they will be so beneficial an acquis[it]ion, should the climate prove favourable, that I think it is well worth the experiment; and I am satisfied that it will not be more fairly made by any persons, than by yourself sir & your patriotic & enlightened predecessor. In point of form the sheep are not better, if so well made, as the common Kind, but their wool is very much thicker, finer & softer. A hilly & arid soil is said to be the best suited to them, and I understand that they will require housing a[t] nights for seven or eight months in the year.
I have been favoured, from the department of State, with your able & patriotic message, to the two branches of the Legislature and the accompanying documents; and as an individual I highly approve of the firm & wise conduct of Government relative to Mr Jackson; and I am happy to add that my sentiments are in unison with the most of my Countrymen here. The unanimity of the Senate on the occasion does honor to that body and is a source of great satisfaction to me. I beleive that had our Countrymen at large discovered more of this disposition at an earlier period, it would have prevented the steps on the part of the British Government, which have led to the present state of things.
Upon a former occasion I expressed a desire of having an appointment in the Brazils, but at forty sir I feel more disposed to content myself with a little than to encounter the risks of an unhealthy climate, in hopes to gain more; and I have entirely relinquished the wish of proceeding there. With sentiments of the highest respect I have the honor to be sir Yr very obliged & Mo: Ob: servt
Wm Jarvis
Mrs Jarvis & myself must be allowed to present our respects to your worthy Lady.
